Citation Nr: 1758901	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for a left knee disability prior to June 24, 2011 and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2005 to March 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for a left knee disability and assigned a 0 percent rating, effective March 7, 2010. 

In a September 2011 rating decision, the RO increased the Veteran's disability rating for his left knee disability from noncompensable to 10 percent disabling effective June 24, 2011.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  
In August 2013 and April 2017 the Board remanded the claim for additional development.  
The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, there has not been sufficient compliance with the instructions of the April 2017 remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In the April 2017 remand, the Board requested that the Veteran be afforded an additional VA examination.  The Board noted that the Court has recently determined in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include range of motion joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Although the Veteran was afforded a VA examination in May 2017, the examination was not compliant with Correia.  



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's left knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed.

The examiner should elicit from the Veteran, and record in the examination report, the existence, extent, frequency, duration, severity, and impact of the Veteran's flare-ups.

The examiner should provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

If the examiner is unable to conduct any of the required range of motion testing, or concludes that such testing is unnecessary, he or she should clearly explain why that is so.

The examiner is specifically asked to opine as to whether pain could significantly limit functional ability during a flare-up or as a result of repetitive use, and express any such loss of function in terms of degrees of additional loss of range of motion; or explain why such opinion is not feasible. 

The examiner must provide explanatory rationale for all opinions expressed, if necessary, citing to specific evidence in the file supporting the conclusions.  If the examiner is unable to provide any requested opinion without resorting to mere speculation, he or she must explain why this is so.

2.  Readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






